Sill, Justice.
—The 63d rule requires that each of the sureties on a bond of a guardian to sell the real estate of infants, shall be worth the *415penalty of the bond over and above all his debts; and the form of the affidavit of justification is indicated by the 76th rule. These rules, it is said, and perhaps truly, have been literally complied 'with in the present case, for the sureties have made an affidavit on every one of these bonds, in which each of them swears that he is worth a sum as great as the penalty mentioned in it, over and above all debts and responsibilities which he owes or has incurred.
Under the circumstances of the case, however, this is not a compliance with the spirit of these rules. Their design was (it is scarcely necessary to say) to provide ample security to every infant whose property should be sold under the order of the court, for the faithful discharge of his duties by the guardian appointed to make the sale. When these affidavits of justification were made, no one of these five bonds were filed, or delivered, so as to make it the foundation of any debt or existing liability of the sureties. When justifying as sureties on the bond of one infant, no liability had been incurred on the bonds to the others. The affidavits may therefore all be true, and yet these sureties not be competent to become so in a sum exceeding $1675, the penalty of the largest bond.
To make them competent as sureties on all these bonds, they should be worth $6,447, the aggregate penalties of all, over and above their debts and other liabilities.
One of these bonds might be approved, but as to the other four there must be other sureties, or a further justification.